Citation Nr: 1639287	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for loss of smell and taste.

4.  Entitlement to service connection for breathing problems.

5.  Entitlement to service connection for residual atrophy from left testicular torsion shown in-service.

6.  Entitlement to service connection for a left elbow disorder to include left elbow palsy.

7.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression as secondary to migraines.

8.  Entitlement to a disability rating in excess of 30 percent for allergic rhinitis.

9.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

10.  Entitlement to an effective date prior to May 31, 2011 for a grant of service connection for allergic rhinitis.

11.  Entitlement to an effective date prior to May 31, 2011 for a grant of service connection for migraine headaches.

12.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Jr., Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1963 to September 1966 and in the U.S. Air Force from June 1967 to February 1975.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama made in April 2012 and in August 2012.

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a loss of taste and smell, entitlement to service connection for residual atrophy from left testicular torsion shown in-service, entitlement to TDIU, and entitlement to special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease and degenerative joint disease of the lumbosacral spine is related to a period of service.

2.  The Veteran's bilateral knee disorders were first manifested many years after the Veteran's service and have not been medically related to his service. 

3.  The Veteran has not been diagnosed with a breathing disorder other than allergic rhinitis for which he has already been granted service connection at any point during the appeal.

4.  The Veteran has not been diagnosed with an elbow disability at any point during the appeal.

5.  The Veteran has been previously granted the maximum schedular rating for allergic rhinitis, and his allergic rhinitis is not otherwise unique or unusual.

6.  The Veteran's migraines are not productive of very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability, and are not otherwise unique or unusual.

7.  The Veteran's claim for service connection for allergic rhinitis was filed on May 31, 2011.  No correspondence evidencing an intent to apply for benefits for that disability was received prior to that date.

8.  The Veteran's claim for service connection for migraines was filed on May 31, 2011.  No correspondence evidencing an intent to apply for benefits for that disability was received prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease and degenerative joint disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

3.  The criteria for service connection for a breathing disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for service connection for a left elbow disorder to include left elbow palsy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

5.  The criteria for a disability rating in excess of 30 percent for allergic rhinitis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.497, Diagnostic Code 6522 (2015).

6.  The criteria for a disability rating in excess of 30 percent for migraines have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

7.  The criteria for an effective date for allergic rhinitis earlier than May 31, 2011 have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

8.  The criteria for an effective date for migraines earlier than May 31, 2011 have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran seeks service connection for multiple disabilities.  Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis and organic diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309 (2015).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Back

At issue is whether the Veteran is entitled to service connection for a back disability.  A March 2012 VA examination diagnosed the Veteran with degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbosacral spine.  Service treatment records indicate a report of back pain in-service.  The Veteran has also provided credible lay statements of the wear and tear on his back due to his duties of lifting and installing 500 pound cameras on aircraft.  The question that remains, therefore, is whether there is evidence of a nexus between the current disability and service. 

The March 2012 VA examination found against a nexus, reasoning that while the Veteran complained of back pain in February 1971, subsequent medical entries in April 1971 are silent as to back complaints.  Likewise, the separation examination was negative for any findings relative to a back disorder.  The opinion goes on to begin to discuss an alleged 1978 back surgery; however, the sentence ends abruptly, without further description.  By contrast, a January 2015 private medical opinion discussed the Veteran's service treatment records (noting "chronic back pain") and his post-service treatment, and concluded that the Veteran's back disorder was related to his service.  He explained that the low back pain that the Veteran experienced in service, which was noted to be "chronic" and indicative of a more than single episode, was almost certainly from a damaged disc at the L4-5 level, and that once a disc is damaged, it never returns to normal.  

Given the seemingly incomplete VA opinion, the Board affords it little probative value in this case.  The private opinion, however, is well-reasoned and based on a review of the pertinent facts of the case.  For this reason, the Board finds it of significant probative value and sufficient to warrant a grant of service connection.
 

Knees

At issue is whether the Veteran is entitled to service connection for a bilateral knee disorder.  The Veteran is not entitled to service connection for a bilateral knee disorder, because the weight of the evidence indicates that there is no medical nexus between the Veteran's current bilateral knee disorder and an in-service incurrence; and the Veteran's bilateral knee disorder was not diagnosed within one year of service.

The Veteran has submitted multiple statements reporting that while in-service he was responsible for the installation and maintenance of cameras onto reconnaissance aircraft.  The Veteran further reported that, in order to appropriately perform his responsibilities, he would have to routinely kneel on both knees and handle heavy equipment, and he argues that this activity resulted in his current bilateral knee pain.  The Veteran contends that he has continued to feel pain in his knees, and that his knee pain has increased in severity over time.

The Veteran also submitted multiple statements from his friends and family indicating that the Veteran experienced pain due to a multiple orthopedic conditions, and that this prevented the Veteran from sitting or standing for a long time; and that this makes employment difficult.

In-service medical examinations conducted in July 1967, March 1972, and October 1974, medical officers evaluated the Veteran's lower extremities as normal.  In medical histories provided contemporaneously with his in-service medical examinations, the Veteran denied then experiencing or ever experiencing arthritis, problems with a joint, or a "trick" or locked knee.

Treatment records from March 2010 to May 2012 indicate that the Veteran reported knee pain and was later diagnosed with arthritis and chondromalacia in both knees.

The Veteran underwent a VA examination in March 2012.  The Veteran reported that his knees constantly ache.  The Veteran indicated that he received injections for his knees one and a half years prior to the examination (approximately September 2011), but that the injections did not relieve his pain.  The Veteran stated that his pain is worse at night, and that his pain prevents him from kneeling and stooping.  The Veteran claimed that his pain began in the 1970s after kneeling a lot in service.  The examiner diagnosed the Veteran with degenerative joint disease, and the examiner opined that the his current knee disorder is less likely than not the same condition shown during service and less likely than not related to a period of service.

The Board finds that the Veteran has been diagnosed with a bilateral knee disorder, and the Board finds his reports of an in-service incurrence to be credible.  Nevertheless, the weight of the evidence indicates that there is no medical nexus between the Veteran's current bilateral knee disorder and an in-service incurrence; and the Veteran's bilateral knee disorder was not diagnosed within one year of service.  The Board notes that the Veteran's most recent in-service medical examination and medical history, both provided in October 1974, indicated that the Veteran's knees were normal and that he did not have nor had he ever had arthritis or a "trick" knee.  Furthermore, a March 2012 VA examination indicated that any knee disorder the Veteran may have incurred in-service was unrelated to his current bilateral knee disability, and his current bilateral knee disability, which was mild, was less likely than not related to a period of service.  Instead, it was consistent with natural aging, and was not caused by or related to knee pain in service over 35 years ago.  The Board finds the examiner's opinion probative and affords it great weight, because the opinion was based on sufficient facts and data applied to reliable principles and methods.  It was well-reasoned and supported by the pertinent facts of record.  Finally, the Veteran's current treatment records indicate that his current bilateral knee disability did not begin to manifest until March 2010.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the Veteran's bilateral knee disorder and his period of active service; of which there is also no record of a diagnosis within one year of separation.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a bilateral knee disorder is denied.
Breathing Disorder

At issue is whether the Veteran is entitled to service connection for a breathing disorder.  The Veteran has submitted statements claiming that while in service he worked with ammonia, acetone, and other cleaning solutions, and that this caused him to experience trouble breathing.  The Veteran's service and current treatment records are silent for a diagnosis of a breathing disorder other than allergic rhinitis.  The Veteran has been previously granted service connection for allergic rhinititus, and he has not adequately alleged any additional symptoms or medical conditions, other than his allergic rhinitis which he has already been granted service connection for.  Therefore, in light of the requirement that the Veteran demonstrate either a current disability or a disability during the pendency of the appeal, as well as the requirement to avoid the practice of pyramiding or awarding multiple disability rating for a single disability, his claim for service connection for a breathing disorder is denied.

Left Elbow

At issue is whether the Veteran is entitled to service connection for left elbow palsy.  Service connection is denied, because the weight of the evidence indicates the Veteran's left elbow palsy resolved in service; and he has not manifested left elbow palsy or a left elbow disorder during the pendency of the appeal.

Service treatment records indicate that the Veteran sought treatment in July 1970, because his left hand was going to sleep; and he experienced daily dull pain over the left elbow.  The area of the ulnar nerve was immobilized in a posterior splint and given an injection of Depo-Medrol, and the Veteran reported immediate relief of all of his symptoms for approximately five months (approximately November 1970).  Nevertheless, the Veteran's pain returned in December 1970, and he was diagnosed with left elbow palsy in January 1971.  The Veteran's separation medical examination, in October 1974 however, indicates that his upper extremities and neurologic system were evaluated as normal, and, in a medical history provided contemporaneously with the separation examination, he denied having or ever having had a painful or "trick" elbow or neuritis.

Treatment records from March 2010 to May 2012 are silent for a diagnosis of left elbow palsy or another left elbow disorder.

The Veteran was provided with a VA examination in March 2012.  The Veteran reported experiencing left elbow pain in-service, and that his left elbow hurt occasionally when placed in awkward positions.  The examiner opined that the Veteran's left elbow palsy resolved in-service, and, despite the Veteran's subjective complaints of elbow pain, that there was no objective evidence of any further elbow condition currently.

The weight of the evidence indicates that the Veteran's left elbow palsy resolved in service, and that the Veteran did not manifest a current diagnosis of left elbow palsy or another left elbow disorder during the pendency of the appeal.  The Veteran's service treatment records indicate a diagnosis of left elbow palsy in January 1971.  Nevertheless by October 1974, the Veteran's upper extremities and neurologic system was evaluated as normal, and he denied having a "trick" elbow or neuritis.  The Veteran's current treatment records are silent for a current diagnosis of an elbow disorder.  Finally, the a March 2012 VA examiner, taking into consideration the Veteran's subjective complaints of elbow pain, opined that there was not objective evidence of a left elbow disorder to account for that occasional pain.  The Board finds the examiner's opinion probative and affords it great weight, because the opinion was based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez v. Peake.

The Board acknowledges the Veteran's reports of pain and finds them to be credible.  Nevertheless, pain is not a disability in and of itself for VA purposes, and, without a separate diagnosis, the Veteran is not entitled to service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In order to be granted service connection the Veteran must manifest either when the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a left elbow disorder to include left elbow palsy is denied.

Increased Rating

The Veteran seeks an increased disability rating for multiple disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Allergic Rhinitis

At issue is whether the Veteran is entitled to an increased disability rating for allergic rhinitis.  The Veteran's allergic rhinitis has been evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522, which specifically contemplates allergic or vasomotor rhinitis.  The Board notes that when a condition is specifically listed in the Schedule, it may not be rated by analogy; therefore, no other codes are applicable.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  A disability rating of 30 percent is the maximum disability rating authorized under Diagnostic Code 6522, for allergic rhinitis with polyps.  As such, there is no legal basis upon which to award a higher schedular rating.

Migraines

At issue is whether the Veteran is entitled to an increased disability rating for migraines.  The Veteran's migraines are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, which specifically contemplates migraines.  Under Diagnostic Code 8100, a disability rating of 30 percent is assigned when migraines manifest in characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum 50 percent rating is assigned when migraines manifest in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Veteran has submitted statements indicating that he experienced migraines during the period on appeal.  

The Veteran underwent a VA examination in March 2012.  The Veteran reported pain on both sides of his head which worsens with physical activity and causes sensitivity to light and sound more than once a month.  The pain typically lasted less than one day.  The Veteran reported that he had been unemployed for the previous year (approximately March 2011), but that he was employed full time previously.  The examiner noted that the Veteran manifested prostrating attacks more frequently than once per month, but that they were not very frequent and prolonged.  The examiner indicated that the Veteran's migraines did not impact his ability to work.

The Veteran underwent another VA examination in August 2012.  The Veteran denied any changes since his previous VA examination.  The Veteran reported experiencing pain on both sides of his head more frequently than once per month resulting in nausea, vomiting, and sensitivity to light.  The examiner indicated that the Veteran's migraines did not impact his ability to work and were mild in functional limitation. 

Based on the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent, because the Veteran's migraines are not very frequent and prolonged, nor are they productive of severe economic inadaptability.  The Board notes that the Veteran is unemployed.  Nevertheless, the Veteran has also manifested multiple service-connected and nonservice-connected disabilities, and there is no evidence that it is due to his migraines. Rather, VA examiners in March 2012 and August 2012 opined that the Veteran's migraines did not impact his ability to work and had only mild functional impact.  The Board finds these opinions to be credible and affords them great weight, because they are based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez v. Peake.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran's migraines are productive of severe economic inadaptability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a disability rating in excess of 30 percent is denied.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for Veteran's migraines are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran reports pain in both sides of his head as much as once a week productive of sensitivity to light, sensitivity to sound, nausea, and vomiting.  The schedular criteria under which the Veteran's migraines are rated provide for compensable rating based on prostrating attacks of varying frequency and severity to include productive of severe economic inadaptability.  The Board finds that the requirement to evaluate the severity of prostrating attacks, an incident that would force an individual to kneel or lie down, as well whether or not these incidents are frequent enough to cause economic inadaptability, requires the Board to take into consideration of all migraine related symptoms including: pain, sensitivity to sound and light, nausea, and vomiting.  

Additionally, the Board finds that the symptomatology and impairment for the Veteran's allergic rhinitis are also specifically contemplated by the schedular rating criteria, and referral for extraschedular consideration is not required for that issue.  The Veteran has been diagnosed with polyps and has reported trouble breathing.  The criteria for allergic rhinitis provides ratings based on the presence of polyps as well as greater than 50 percent obstruction in both nasal passages or complete obstruction on one side.  The presence of polyps is explicitly anticipated by the schedular rating criteria, and the Board finds that the schedular rating criteria related to nasal obstruction anticipates difficulty breathing.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.

Earlier Effective Date

At issue is whether the Veteran is entitled to an earlier effective date of service connection for allergic rhinitis and migraines.  Neither he nor his representative has offered a theory for establishing an earlier date.

The record shows that the Veteran first filed a claim seeking service connection for allergic rhinitis and migraines on May 31, 2011.  The record is devoid of any communications from the Veteran or any representative prior to that date evidencing a desire or intent to apply for benefits.  When the Veteran filed his claim, more than 30 years had elapsed since his discharge from service.  In April 2012, the RO granted service connection for both disabilities effective the date the claim was received.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2)(i).  Effective dates for service connection based on an original claim generally are not based on the date the condition began and cannot be any earlier than date of receipt of claim. See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

This is a case involving an original claim for direct service connection filed over one year after separation.  Accordingly, the Veteran is entitled to an effective date of the later of the date entitlement arose or the date the claim was received.  As the Veteran first filed a claim seeking service connection on May 31, 2011, that is the earliest effective date that could possibly be assigned.  Accordingly, the Veteran has been assigned the earliest effective date possible.  Consequently, entitlement to an earlier effective date for the grant of service connection allergic rhinitis and migraines is denied.

ORDER

Service connection for a back disorder is granted.

Service connection for a bilateral knee disorder is denied.

Service connection for a breathing disorder is denied.

Service connection for left elbow palsy is denied.

A disability rating in excess of 30 percent for allergic rhinitis is denied.

A disability rating in excess of 30 percent for migraines is denied.

An effective date earlier than May 31, 2011 for allergic rhinitis is denied.

An effective date earlier than May 31, 2011 for migraines is denied.


REMAND

Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for PTSD.  The record does not contain a diagnosis of PTSD.  Nevertheless, the Veteran was evaluated by a private psychologist in January 2015.  The private psychologist diagnosed the Veteran with depressive disorder and submitted medical literature indicating that military veterans under some circumstances are more likely to develop depression, and medical literature indicating a relationship between migraines and depression.  VA must consider the Veteran's claim for service connection for PTSD to also be claim for service connection for other psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran has been diagnosed by a competent medical professional with a psychiatric disorder, and competent medical literature suggesting a direct connection to service as well as a secondary connection to his previously service-connected migraines is of record.  This triggers VA's duty to assist, and the matter must be remanded for a VA examination to determine whether the Veteran's diagnosis of depression is related to a period of service or his previously service-connected migraines.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Taste and Smell

The Veteran has submitted multiple statements reporting that he has completely lost his ability to taste and smell.  The Veteran is competent to report these symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This triggers VA's duty to assist.   See McLendon.  The Veteran has not been provided an VA examination opining whether or not the Veteran has lost his ability to taste and smell, and, therefore, the matter must be remanded in order to provide the Veteran with an examination.

Left Testicle & Special Monthly Compensation

At issue is whether the Veteran is entitled to service connection for residual atrophy from left testicular torsion shown in service.  The Veteran's service treatment records indicate that the he underwent surgery to resolve a left testicle issue in 1970.  The Veteran underwent a VA examination in March 2012, and the examiner noted that the Veteran manifested residual atrophy.  Complete atrophy of one testis is a potential service-connected disability.  38 C.F.R. § 4.115b, Diagnostic Code 7523.  This triggers VA's duty to assist, and the matter must be remanded for another VA examination.  See McLendon.


TDIU

This Board decision has granted the Veteran service connection for a back disorder.  In evaluating the Veteran for TDIU, the Board is required to take into consideration the impact of all service-connected disabilities.  Nevertheless, the Board cannot adequately perform this determination at this time, because the AOJ has not assigned an disability rating in the first instance.  Therefore, in order to avoid making a premature disability rating with insufficient information, this matter must be remanded in order to evaluate the Veteran for TDIU in light of his initial disability ratings for his newly service-connected back disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by appropriately qualified medical professional.  A review of the entire record, to include VBMS and Virtual VA, must be conducted.  Any indicated studies should be performed.  

Based on a review of the entire file, and examination of the Veteran, the examiner is asked to render opinions as to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran has any psychiatric disorders to include depression?  

b.  If the Veteran has any psychiatric disorders, is it at least as likely as not (50 percent probability or more) that any of these disorders are related to a period of service?  

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability is caused by his service-connected migraines or back disability?

d.  Is it at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability is aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected migraines or back disability?

Attention is invited to the medical literature submitted by the Veteran to include The Effect of Depression on the Association Between Military Service and Life Satisfaction by Britton, Ouimette, & Bossarte; Guilt, Shame, and Suicidal Ideation in a Military Outpatient Clinical Sample by Bryan, Morrow, Etienne, & Ray-Sannerud; and Comorbidity of Depressive and Anxiety Disorders in Chronic Daily Headache and Its Subtypes by Juang, Wang, Fuh, Lu, & Su.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any diagnosed disability to account for a complete loss of taste and smell.  A review of the entire record, to include VBMS and Virtual VA, must be conducted.  Any indicated studies should be performed.  
Based on a review of the entire file, and examination of the Veteran, the examiner is asked to render opinions as to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran has completely lost his ability to taste and smell?

b.  Is it at least as likely as not (50 percent probability  or more) that his loss of taste and smell is related to a period of service?  
c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's loss of the ability to taste and smell is caused by his service-connected allergic rhinitis?

d.  Is it at least as likely as not (50 percent probability or more) that the Veteran's loss of the ability to taste and smell is aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected allergic rhinitis?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any diagnosed disability to account for the atrophy of his left testicle.  A review of the entire record, to include VBMS and Virtual VA, must be conducted.  Any indicated studies should be performed.  

Based on a review of the entire file, and examination of the Veteran, the examiner is asked to render opinions as to the following:

Is it at least as likely as not (50 percent probability or more) that any atrophy of the testicle is related to a period of service?  
		
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


